Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered December 26, 2014. The order, among other things, dismissed the petition.
Now, upon the stipulation of dismissal and discontinuance signed by the attorneys for the parties on January 15 and 25, 2016, and filed in the Erie County Clerk’s Office on February 8, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present—Centra, J.P., Peradotto, Lindley, DeJoseph and Scudder, JJ.